PER CURIAM.
The appellant was found in contempt for failure to comply with certain features of an order entered in a domestic relations case. The order related to temporary alimony and child support.
The appellant contends he is entitled to a reversal because the order failed to make a specific finding that the appellant wil-fully disobeyed a prior ruling of the trial court, citing Ratner v. Ratner, Fla.App. 1974, 297 So.2d 344. This court has reexamined Ratner v. Ratner, supra, in light of the recent opinion by the Fourth District Court of Appeal in Garo v. Garo, Fla.App.1974, 327 So.2d 845 (1976). We have come to the conclusion that the opinion in Garo v. Garo, supra, sets forth the ' proper test to be made in a case of this matter and, following an examination of the appeal papers, we affirm the order of contempt here under review. Anything to the contrary found in this court’s opinion in Ratner v. Ratner, supra, be and the same is hereby receded from.
Therefore, the adjudication of contempt here under review be and the same is hereby affirmed.
Affirmed.-